 Case 14-35285-KRH                      Doc 27 Filed 12/29/19 Entered 12/30/19 00:14:44                      Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              William H. Williams                                       Social Security number or ITIN   xxx−xx−5085
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Mary A. Williams                                          Social Security number or ITIN   xxx−xx−8801
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 14−35285−KRH



Discharge of Joint Debtors                                                                                               12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

             William H. Williams                                         Mary A. Williams

                                                                          For the court:          William C. Redden
             December 27, 2019                                                                    Clerk


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                 not all. Generally, a discharge removes the
                                                                          debtors' personal liability for debts provided for
This order means that no one may make any                                 by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                         In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                               rules protect certain community property owned
otherwise try to collect from the debtors personally                      by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                         not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                             Some debts are not discharged
debtors damages and attorney's fees.                                      Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                              obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                               ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                               ♦ debts for certain types of taxes specified
                                                                                 in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                 523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                 extent not paid in full under the plan;




                                                                                      For more information, see page 2>



Form 3180W                                                   Chapter 13 Discharge                            page 1
Case 14-35285-KRH         Doc 27 Filed 12/29/19 Entered 12/30/19 00:14:44              Desc Imaged
                               Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                  ♦ debts for restitution, or damages,
      decided or will decide are not discharged              awarded in a civil action against the
      in this bankruptcy case;                               debtor as a result of malicious or willful
                                                             injury by the debtor that caused
                                                             personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,             death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                           ♦ debts for death or personal injury
                                                             caused by operating a vehicle while
    ♦ some debts which the debtors did not                   intoxicated.
      properly list;

                                                      In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §            creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment        is also liable on the debt, such as an insurance
      or other transfer is due after the date on      company or a person who cosigned or
      which the final payment under the plan          guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases             This information is only a general
      made after the bankruptcy case was filed if      summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of        exceptions exist. Because the law is
      incurring the debt was practicable but was       complicated, you should consult an
      not obtained;                                    attorney to determine the exact effect of
                                                       the discharge in this case.




Form 3180W                               Chapter 13 Discharge                         page 2
      Case 14-35285-KRH         Doc 27 Filed 12/29/19 Entered 12/30/19 00:14:44                 Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 14-35285-KRH
William H. Williams                                                                     Chapter 13
Mary A. Williams
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: bullockn               Page 1 of 2                    Date Rcvd: Dec 27, 2019
                               Form ID: 3180W               Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 29, 2019.
db/jdb         +William H. Williams,    Mary A. Williams,    1318 River Tree Dr,    Unit 104,
                 Chester, VA 23836-6179
12615009      ++ASCENDIUM EDUCATION SOLUTIONS INC,      PO BOX 8961,   MADISON WI 53708-8961
               (address filed with court: Navient Solutions, Inc. on behalf of USAF,
                 Attn: Bankruptcy Litigation Unit E3149,     P.O. Box 9430,   Wilkes-Barre, PA 18773-9430)
12759823       #CitiMortgage, Inc.,    P.O. Box 688971,    Des Moines, IA 50368-8971
12710030       +CitiMortgage, Inc.,    P.O. Box 6030,    Sioux Falls, SD 57117-6030
12575328       +Citimortgage,    PO Box 6243,   Sioux Falls, SD 57117-6243
12615007        Navient Solutions, Inc. on behalf of Educational,     Credit Management Corporation,
                 P.O. Box 16408,    St. Paul, MN 55116-0408
12575793      ++ROBERT P MCINTOSH,    U S ATTORNEY S OFFICE,    EASTERN DISTRICT OF VIRGINIA,
                 919 E MAIN ST SUITE 1900,    RICHMOND VA 23219-4625
               (address filed with court: U.S. Attorney,      600 E. Main St., 18th Flr,    Richmond, VA 23219)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
12652281        EDI: AIS.COM Dec 28 2019 07:53:00      American InfoSource LP as agent for,     Verizon,
                 PO Box 248838,   Oklahoma City, OK 73124-8838
12575324        EDI: BANKAMER.COM Dec 28 2019 07:53:00      Bank of America,    P.O. Box 982235,
                 El Paso, TX 79998-2235
12575325       +EDI: CHASE.COM Dec 28 2019 07:53:00      BP Card Member Services,     PO Box 15123,
                 Wilmington, DE 19850-5123
12575326       +EDI: CHASE.COM Dec 28 2019 07:53:00      Chase Bank USA,    PO Box 15298,
                 Wilmington, DE 19850-5298
12575327       +EDI: CITICORP.COM Dec 28 2019 07:53:00      Citi Cards/Citibank,     PO Box 6241,
                 Sioux Falls, SD 57117-6241
12575329       +EDI: NAVIENTFKASMDOE.COM Dec 28 2019 07:53:00      Dept of Education Sallie Mae,     PO Box 9635,
                 Wilkes Barre, PA 18773-9635
12575330       +EDI: DISCOVER.COM Dec 28 2019 07:53:00      Discover,    PO Box 71084,    Charlotte, NC 28272-1084
12582247        EDI: DISCOVER.COM Dec 28 2019 07:53:00      Discover Bank,    DB Servicing Corporation,
                 PO Box 3025,   New Albany, OH 43054-3025
12575331        EDI: RMSC.COM Dec 28 2019 07:53:00      Green Tree Servicing, LLC,     332 Minnesota Street,
                 Suite 610,   Saint Paul, MN 55101-0000
12732714        EDI: NAVIENTFKASMDOE.COM Dec 28 2019 07:53:00
                 Navient Solutions, Inc. Department of Education,     Loan Services,    P.O. Box 9635,
                 Wilkes-Barre, PA 18773-9635
12715473        EDI: PRA.COM Dec 28 2019 07:53:00      Portfolio Recovery Associates, LLC,     POB 41067,
                 Norfolk VA 23541
12575332        EDI: NAVIENTFKASMSERV.COM Dec 28 2019 07:53:00      Sallie Mae, Inc.,     Attn: Bankruptcy Dept,
                 PO Box 9500,   Wilkes Barre, PA 18773-9500
12575333       +EDI: RMSC.COM Dec 28 2019 07:53:00      Syncb/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
13080456       +E-mail/Text: bankruptcygroup@ugcorp.com Dec 28 2019 03:04:37
                 United Guaranty Residential Ins Co of NC,    PO Box 20327,    Greensboro, NC 27420-0327
14332129       +E-mail/Text: GUARBKe-courtdocs@ascendiumeducation.org Dec 28 2019 03:03:01
                 United Student Aid Funds, Inc (USAF),    PO Box 8961,    Madison WI 53708-8961
12575334       +EDI: VERIZONCOMB.COM Dec 28 2019 07:53:00      Verizon,    404 Brock Drive,
                 Bloomington, IL 61701-2654
13869321        EDI: ECAST.COM Dec 28 2019 07:53:00      eCAST Settlement Corporation,     PO Box 29262,
                 New York NY 10087-9262
12712963        EDI: ECAST.COM Dec 28 2019 07:53:00      eCAST Settlement Corporation assignee of Citibank,      NA,
                 POB 29262,   New York NY 10087-9262
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +United Guaranty Residential Ins Co of NC,   PO Box 20327,       Greensboro, NC 27420-0327
                                                                                                TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
      Case 14-35285-KRH                Doc 27 Filed 12/29/19 Entered 12/30/19 00:14:44                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0422-7                  User: bullockn                     Page 2 of 2                          Date Rcvd: Dec 27, 2019
                                      Form ID: 3180W                     Total Noticed: 25


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 27, 2019 at the address(es) listed below:
              Kimberly Alice Chandler   on behalf of Joint Debtor Mary A. Williams kim@cp-lawfirm.com,
               admin2@cp-lawfirm.com;admin1@cp-lawfirm.com;r49700@notify.bestcase.com
              Kimberly Alice Chandler   on behalf of Debtor William H. Williams kim@cp-lawfirm.com,
               admin2@cp-lawfirm.com;admin1@cp-lawfirm.com;r49700@notify.bestcase.com
              Suzanne E. Wade   ecfsummary@ch13ricva.com, trustee@ch13ricva.com;fred@cmc13.net
                                                                                            TOTAL: 3
